 In the Matter of THE WAI.LACE PREssandCHICAGOTYPOGRAPHICALUNION, No. 16,AFFILIATEDWITH INTERNATIONALTYPOGRAPHICALUNIONCase 'No. 13-R-2325.-Decided May 12,1944Mr. Otto A. Jaburek,of Chicago, Ill., for theCompany.Mr. John J. Pilch,of Chicago, Ill., for the Union.Mr. Glenn L. Moller,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Chicago Typographical Union, No.16, affiliated with International Typographical Union, herein calledthe Union, alleging that a question- affecting commerce had arisenconcerning the representation of, employees of The Wallace Press,Chicago—Illinois, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore Robert T. Drake, Trial Examiner., Said hearing was held,at Chicago, Illinois, on March 23, 1944.The Company and the Unionappeared and participated.All parties were afforded, full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made' at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF. FACT1.THE BUSINESS OF THE COMPANYThe ,Wallace Press is an Illinois coporation with its principal officeand plant located in the city of Chicago, Illinois, where, it 'is engagedin the business of commercial printing.'During the year 1943 the Company purchased paper and othermaterials exceeding $1,000,000 in value.Of these materials 70 percent56 N. L. R. B., No. 91.469 470_DECISIONS OF. NATIONAL" LABOR RELATIONS BOARDwas shipped to the Company's plant from points outside the State ofIllinois.During the same period the Company sold products valuedin excess of $2,500,000, of which 57 percent was shipped from theCompany's plant to points outside the State of Illinois.°The .Company admits, and we find,, that it is, engaged in, commercewithin'the meaning,of the' National Labor Relations Act.II.THE ORGANIZATION INVOLVED"national Typographical Union, is a labor organization admitting tomembership employees of the Company.-III.THEQUESTION CONCERNINGREPRDSENTATIONOn February 7, 1944, the Union requested recognitionas the exclu,sivebargaining representative of the employees in the Company'scomposing room., The' Company has refused to grant such recog-nition until the Union has been certified by the Board inan appro-priate unit.-hearing, indicates ' that the Union represents a substantial numberof employees in the unit hereinafter' found appropriate.'We find that a question affecting; commercehas arisen concerningthe representation of employees of the Company, withinthe meaning'Of section 9.(c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT.:The parties are in agreement that the appropriate unit should con-sist of all employees in:-,the sixth floor composing room, includinglinotype operators, hand compositors, Ludlow operators, proof-''readers, foremen, apprentice foremen, and assistant foremen.Thereis disagreement only asto the inclusion in the unit of three employeeswho the company contends should be included, and the Union oon-tends should be excluded? These three men spend varying portionsof their time doing lock-up and other work coming under the juris-diction of the Union. They` are; however, primarily pressmen, spend-ing the major portion of their time supervising pressroom employees,and doing pressroom work in entirely separate departments.TheThe Board agent reported that the,Union submitted 10 application-for-membershipcards, 9 of which bore apparently genuine original signatures-of persons listed on theCompany's pay roll of February 25, 1944, which contained the names of 15 employees inthe appropriate unit.,2 These employees are Edward Rohn, foreman of the Gordon Pressroom, George Maertin,a" Gordon press operator,and George weisbecker, foreman of the Cylinder Pressroom. THE WALLACE 'PRESS471Company contends that -if these men are excluded from the bargain-ing unit and the Union becomes the bargaining agent for the com,posing room employees, the Union will insist that these men ceasedoing composing room work, which will necessitate the employmentof additional personnel.This is a subject for collective bargainingrather than a matter for consideration by the Board. Collective bar-gainingin the printing industry has been conducted on a craft basisfor many years and has been remarkably successful..-We assume that,,the Company and the Union, if the latter is certified, will be able,tofind a solution to the problem suggested by the Company.We shallexclude from the unit those employees who do not spend the majorportion of their working time in the sixth floor composing room.We find that all employees of the Company who spend the majorityof their working time in the sixth floor composing room, includingreaders, foremen; apprentice foremen, and assistant foremen, con-stitute a unit, appropriate for the purposes of collective bargaining,within'the meaning of,Section 9 (b) of the Act.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that _the question concerning representation whichhas arisen'be resolved by an, election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date 'of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF,ELECTIONBy virtue of and,pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and, pursuant to Article' III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it, is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of- collective bargaining with The WallacePress, Chicago, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth, Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including employees who did not work during said-pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but;excluding those employeeswho have since quit or been discharged for cause ,and have ,not beenrehired or reinstated prior to the date .of -the election, to determinewhether or not they desire to be represented by Chicago TypographicalUnion, No. 16, affiliated with .the International Typographical Union,for .the purposes .of .c^llective bargaining.i